Detailed Action

1. This Office Action is submitted in response to the Application filed 11-16-2021, wherein claims 8 and 18 have been canceled. Claims1-7 and 9-17 are now pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners Response to Arguments
2.  Applicants arguments are moot in view of new grounds for rejection necessitated by the applicant's amendment. The applicant’s amendment has overcome the previous 112 rejection, which is hereby withdrawn from the Office Action mailed 7-16-2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ren, USPN 10,236,156. 
 Regarding newly amended claim 1, Ren discloses at Col. 10, line 55-67 and Col. 11, line 1-20, a multi-beam electron optical system 200A (note Figure 2A), where the illumination unit includes; electron 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

spots 102_1s through 102_3s, and generate both secondary electron (SE) beamlets (102_1se through 102_3se) and backscattered (BSE) electron beamlets (102_1d2 through 102_3d2); after which the secondary electron beamlets are deflected to image contrast enhancing electrode 143, while the backscattered electron beamlets are directed upwards and deflected by beam separator 160 to secondary 
Ren also discloses that the multi-beam electron optical system illuminates the sample with primary electron beams at energies from 8-20 keV, which generates secondary electron beams having energies ≤ 50 eV, and backscattered electrons beams having energies in the range close to the landing energies of the primary electrons. See also Col. 2, line 1-12 and Col. 11, line 21-31.
Ren discloses above that the claimed collection unit (160 and 150) is configured to separate the multiple beamlets from the multiple primary electron beams and to focus the multiple beamlets, and further discloses that focusing power of the collection unit 150 depends on the energies of the electrons at Col. 17, line 42-60.
Ren fails to explicitly disclose that the collection unit is configured to focus the multiple beamlets so that each beamlet has multiple points of focus along a path of the backscattered electrons, however, it would have been obvious to one of ordinary skill in the art that the collection unit of Ren comprised of separator 160 and secondary projection imaging system150 is configured to provide multiple paths along which electrons are focused onto detector segments 140-1 through 140-3, as described above.  
Therefore, it would have been an obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention that the multiple focal paths provided for multiple beamlets by the collection unit of Ren is equivalent to the claimed collection unit that is configured to focus multiple beamlets so that each beamlet has multiple points of focus along a path of the backscattered electrons. 
Regarding claims 2-5, Ren discloses the multi-beam electron optical system that irradiates a sample with plural primary electron beams that generates multiple beamlets of backscattered electrons that propagate along multiple paths (the multiple points of focus), towards multiple spaced apart backscattered electron detector segments 140-1 through 140-3, as described above regarding claim 1, where Ren also backscattered electrons have energies close to the landing energies of the primary electrons, as described above regarding claim 1, which one of ordinary skill in the art would expect the claim 2 width of the energy range of the backscattered electrons to exceed twenty percent of an energy of a primary electron beam of the multiple primary electron beams, since Ren discloses above that the backscattered electrons have energies close to the landing energies of the primary electrons.
Ren also teaches that the backscattered electrons belong to a dedicated beamlet, as described above regarding claim 1, which one of ordinary skill in the art would also expect the different beamlets generated in accordance with Ren above, would have different energies within an energy range that would be spread across an entirety of the energy range, per claim 4.
Lastly, Ren fails to disclose that the backscattered electron detector 140 described above, is substantially parallel to a propagation direction as defined in claim 5; however, one of ordinary skill in the art would expect that the backscattered electron detector 140 shown above in Figure 7 could readily be moved to a position that is parallel to the propagation direction of the beamlets containing backscattered electrons, by simply positioning deflection and/or bending devices along the optical axis 150-1 of the secondary optical system proximate the location of the backscattered electron detector 140, that would deflect and/or bend the propagating beamlets by 180ο.
 Regarding claims 6, 7, 9 and 10, Ren discloses the multi-beam electron optical system that irradiates a sample with plural primary electron beams that generates multiple beamlets of backscattered electrons, which propagate toward a plurality of backscattered electron detectors 140 that are shown in Figure 7 above as having the planar or block shape of claim 9, as described in claim 1, where Figure 7 of Ren also teaches that detector 140 is configured in an array of claim 10.
of Ren to determine possible improvements in detection sensitivity or signal/noise.
Regarding claim 11-17, Ren discloses the multi-beam electron optical system that is used to perform all the limitations of these method claims, as described above regarding claim 1-7, 9 and 10.




Conclusion	

The Amendment filed on 11-16-2021 has been considered but the arguments are moot in view of new grounds for rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 
PJ
July 13, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881